Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Berman on May 10, 2022.
The application has been amended as follows: 
Cancel claim 19.
In claim 12, line 20, delete “.” and insert therein --; wherein the central portion of the patterned region and the additional semiconductor region form a monolithic monocrystalline region.--

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.


REASONS FOR ALLOWANCE
Claims 1-9, 11-16 and 18 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Lee (US 2012/0287492 A1) teaches a MEMS device comprising a fixed supporting body of semiconductor material, a bottom dielectric region, a patterned region of semiconductor material and an additional semiconductor region. 
However, Lee does not teach “a method for manufacturing a microelectromechanical device comprising selectively removing portions of the bottom semiconductor region so as to form a bottom cavity that extends through the bottom semiconductor region as far as the bottom dielectric region, and laterally delimits a stiffening region including the first main sub-region of the bottom semiconductor region, the bottom cavity also extending laterally so as to expose parts of the bottom dielectric region that contact the deformable portions and parts of the bottom dielectric region that delimit the first and second top cavities; and selectively removing the parts of the bottom dielectric region left exposed by the bottom cavity, in such a way that the first and second top cavities and the bottom cavity form an overall cavity, suspended inside which is the patterned structure” as to claim(s) 1; or “wherein the central portion of the patterned region and the additional semiconductor region form a monolithic monocrystalline region” as to claim(s) 9, 12 and 16. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 10, 2022